 SCHMERLER FORD, INCSchmerlerFord,Inc., JimAikey Ford,Inc., AllegraFord,Inc.,AllenChevrolet,Inc.,BerglChevroletSales,Inc., FergusFord,Inc.,Charles R. Hearn,Inc.,MacKayeMotors,Inc.,Mc Anary Ford,Inc.,MontClareMotorSales,Inc.,NielsenChevrolet,Inc.,Oak Park Dodge, Inc., O'ConnellChev.,Inc.,JackO'DonnellChevrolet,Inc.,George C.Poole,Inc., Suburban BuickCo., Inc.,ThompsonChevrolet,Inc.,BartellMotorCompany, Inc., NorwoodMotors, Inc., West Gate,Lincoln-Mercury,Inc.,RidgeMotors,Inc.,Scudder Buick,Inc.,Nelsen-Hirschberg,Inc.,Z.FrankChevrolet Co.andAmerican Federation ofProfessionalSalesmen.Cases13-CA-8598,13-CA-8600,13-CA-8627,13-CA-8628,13-CA-8629,13-CA-8630,13-CA-8631,13-CA-8632,13-CA-8633,13-CA-8634,13-CA-8635,13-CA-8636,13-CA-8637,13-CA-8638,13-CA-8639,13-CA-8640,13-CA-8641,13-CA-8669,13-CA-8670,13-CA-8671,13-CA-8672,13-CA-8673,13-CA-8715, and13-CA-8716April 24, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn January 22, 1969, Trial Examiner A. NormanSomers issued his Decision in the above proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondents filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders thatRespondents, their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE533A. NORMAN SOMERS, Trial Examiner. On an orderissuedNovember 15, 1968, consolidating 24 complaintcases for hearing and decision, I held a hearing onNovember 18, 1968, in Chicago, Illinois, in which allparties, the General Counsel, the Respondents, and theCharging Union, were represented. The complaints againsteach of the 24 Respondents had been issued on separatecharges against each, filed by American Federation ofProfessional Salesmen (hereafter AFPS or the Union) 'The complaint in each instance alleges that Respondentthere named refused, in violation of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended, tobargain collectively with AFPS as the representative oftheemployeesof saidRespondentpursuant to acertification issued by the Board following a Section 9electionheld in respect to the employees of eachRespondent. In this, the unfair labor practice proceedingnow before us, each Respondent denies it violated Section8(a)(5) and (1) on the same grounds on which, in therepresentation proceeding, it resisted certification of theAFPS The answer, in each instance, further disputes thatthe AFPS sent a legitimate request for bargaining withinthe confines of the applicable certification as issuedITHE REPRESENTATION PROCEEDINGSCULMINATINGIN THE 24 CERTIFICATIONSRespondentsareretailautomobiledealerswhoserespectivepremisesorestablishmentsareseparatelylocated within six counties in the Metropolitan ChicagoareaThe AFPS conducted organizing activities amongthesalesmenrespectivelyemployedintheseestablishments, and filed with Region 13 of the Boardseparatepetitionsforrepresentation in respect to anumber (some 70-odd) automobile dealers in the area. Allof them (termed the "Employer" in each such Section 9proceeding) had the same legal representation. These wereMr. C David Burns, executive vice president of theEmployers'AssociationofGreaterChicago (hereafterBurns or the Employers' Association) and AttorneysGeorge B. Christensen and Richard F. Vitkus, of the firmofWinston, Strawn, Smith & Patterson, the latter beingthe attorneys for the Respondents in this consolidatedcomplaintproceeding.TheseRC petitionswereconsolidated for purposes of hearing and preelectiondecision among three groups of employers, and the groupwithin which a case was consolidated had no significanceother than the sequence in which the respective RCpetitions were filed or the preelection hearings in respectto them held Each of the 24 Respondents before us wasinone of these three groupings, and each group, orconsolidated RC case, was identified by the name of theEmployer whose RC number happened to have been theearliest in the group (in the same way, for example, as inthe consolidated CA cases before us, the Respondent withthe pilot name, Schmerler Ford, Inc., happens to have theThe respective charges were filed, all in 1968,during the period fromAugust 20 to and includingOctober 14,and the corresponding complaintswere issued from September 27 to and including October 18The specificdates are listed in theIndex of G CExh 1, which is the formal exhibitcontaining copies of the charge,complaint,and answer in each instanceThese, along with the respective proofs of service,areG C Exh l(a)through l(ggqqq)The orderof consolidation issued November15 is G C.Exh I (sssss), and theIndex is G C Exh 1 (ttttt)175 NLRB No. 90 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDearliestCA number). The three consolidated preelectionhearings were held before the same hearing officer, and ineachof the three consolidated RC proceedings, theRegional Director issued a separate Decision, Order, andDirection of Election. The Decision, Order, and Directionof Election in each instance shows the group in which agivenRespondent before us was involved. Thus, theso-calledFencl-Tufo Chevrolet, Inc.,group involved RCpetitions separately filed in respect to 39 Employers, andof them 14 are Respondents in our consolidated complaintcase; theBorg Pontiaccase involved 11 Employers, and ofthem 3 are Respondents before us, and finally, theGeorgeC Poolegroup involved 23 Employers, and of them 7 areRespondents before us. This completes the roster of 24Employers (the Respondents in the unfair labor practicecase before us), in which the AFPS was successful in therespectiveelectionsheldamong the employees (thesalesmen)of the various Employers that had been involvedin the RC proceedings.'Although these RC proceedings are all matters of"judicial" or "official" notice,' pertinent documents intheseRC proceedings have, on consent of the parties,been placed in the record before us as sensory aids intakingsuchofficialnotice.The documents in therepresentation cases of which copies have been included inthe record of the instant case are: (a) the Decision, Order,and Direction of Election issued by the Regional Directorineach of the three consolidated RC cases, (b) thePetition for Review filed in each instance by counsel forthe Employers, and (c) the Board's orders denying thesaidpetitions.They also include the copies of therespectiveCertifications of Representative in respect toeach of the 24 Respondents here involved, based on theresults of the election in each such instance. All of thesedocuments in the RC cases have been placed in the recordbefore us on the basis of the three groups in which theyhappened to have been consolidated in the preelectionstage. Thus, in theFencl-Tufocase, copies of these threerelevant preelection documents (the Direction of Election,the Petition for Review, and the Board's telegraphic orderof denial) have been placed in our record as GeneralCounsel'sExhibits 2, 3, and 4, respectively, and therespectiveCertifications of Representative issued to theAFPS in respect to each of the 14 Employers in thatFencl-Tufogroup in which the AFPS won the election(supra,fn2) are in the record before us as GeneralCounsel's Exhibits 5(a) to 5(n), inclusive. In theBorgPontiacgroup, the copies of the corresponding preelectiondocuments have been placed in our record, respectively, asGeneral Counsel's Exhibits 6, 7, and 8, and copies of therespective Certifications of Representative to the AFPS inrespect to the three Employers in that group in which theAFPS won the election are in the record before us asGeneral Counsel's Exhibits 9(a), (b), and (c). Finally, intheGeorge C. Poolegroup (and completing our roster of24Respondents), the corresponding set of preelectiondocuments there are General Counsel's Exhibits 10, 11,and 12, and the respective Certifications of Representativeto the AFPS in respect to the 7 Employers in that groupare inthe record before us as General Counsel's Exhibits13(a) through 13(g). Also,in aneffort to assist further in'As the Decision, Order, and Direction of Election in each groupingstated, the consolidations were limited to the steps preceding the election,and in every instance, the cases were severed for purposes of election andpostelection processingUnder the designation, "The Units for CollectiveBargaining,"a separate election was directed for each separate unit ofemployees of the respective Employersthat respect, there is attached hereto, as Appendix A, alistof the Respondents in the order of their CA numbers,opposite which are three columns. The first such columngives the corresponding number of each such RespondentasEmployer in the RC case The second and thirdcolumns state, respectively, the General Counsel's Exhibitnumber of the copy of the Certification of Representativein respect to each such Respondent, and the respectivedates the certifications were issuedAs the Directions of Election and Petitions for Reviewindicate, there is a common basis on which all theEmployersresistedtherespectivepetitionsforrepresentation as filed by AFPS. Preliminarily, however,we state the matters which were not in dispute in therepresentation proceeding, nor are they in dispute here.The parties agreed that the Employer in each instance isengaged in the retail sale and distribution of automobiles,trucks, and related products and has an annual revenue,and sells and ships productsin anannual amount outsideof Illinois to an extent meeting the jurisdictionalrequirements of Section 2(6) and (7) of the Act, and thesalesmenineachseparateinstanceconstituteanappropriate bargainingunitwithin the meaning of Section9(b) of the Act. It is also not disputed that in the electionheld separately among the employees of each such 24Employers, the AFPS polled a majority of the votesamong such employees.The dispute which was raised in common by theseEmployers in the representation cases was over whetherAFPS is a "bona fide" labor organization within themeaning of the Act, or even if it is such, whether it wouldeffectuate the policies of theAct to entertain therepresentation petitions of the AFPS in the light of itspurpose as asserted by Respondents ' The Employers'contention that the AFPSisnota "bona fide" labororganization was premised on the following. that thoughtheAFPS is an organization in which employeesparticipate and which purports to exist for the purpose ofdealing with Employers in respect to terms and conditionsofemployment,thisissupersededbyevidencedemonstrating that it is "a bold conspiracy to foist anemployer price-fixing program on the automobile dealersin the six-county Chicago area." The evidence in supportof that contention included (a) letters by the AFPS toEmployers, in which, while claiming majority designationand requesting recognition for the purpose of collectivebargaining in respect to wages, hours, etc , it also statedthat under its contemplated bargaining proposals it "couldguaranty you [the Employer] and all the dealers in thearea, a minimum net profit (I repeat NET) equal to threepercentof the list price of the unit," (b) literaturedistributed by AFPS to various automobile salesmen, inwhich, in answer to "why" salesmen should join AFPS,stated,among otherreasons,that it would "put your'SeeLTV Electrosystems, Inc,166NLRB No 81, enfd388 F 2d 683(C A4),FollettCorp,164 NLRB No 47, enfd 397 F 2d 91 (C A 7),Sec 9(d) of the NLRA'Three othersuchRespondents(those who were in theBorg Pontiacgroup, G C Exhs 6, 7, and8, and who are the respective Employers in theCertificationsof Representative whose copies are included in our record asG C Exhs 9(a), (b), (c) (see Appendix A attached)raised an additionalobjectionbased on the claimed inadequacy of the authorization cards inconnection with the "showing of interest"required as a predicate forholding anelectionTheBoard, under its established doctrine that"showing of interest" cards are matters of inspectionby theBoard's agentsand not litigable,rejected that ground of challenge,and it needs no furthercomment SCHMERLER FORD, INC.535employer back into retail business by guaranteeing him anet profit, after all expenses are paid, equal to threepercent of the list price," and (c) discussions in unionmeetings of a possible pricing formula to be proposed toEmployers in contract negotiations. The claim of theEmployers was that such an agreement violated theantitrust lawwithin the doctrine ofAllenBradleyCompany v. Local 3, 1BEW,325 U S.797;Meat DriversvUS,371U.S. 94; andU.M.W. v. Pennington,381U.S. 657, and that under the pronouncement inSouthernSteamship, v.NLRB ,316U.S. 31, 46-47, that theBoard must administer its law with due regard to thepoliciesof other Federal laws, the Board should holdAFPS to be not a "bona fide" labor organization or inany event not fit to be certified as a bargainingrepresentative.Insubstance, theRegionalDirector rejected theEmployers' contention asa non sequitur:assuming thatsuch an agreement if ever made would be offensive ofantitrust principle (a matter which he did not deem calledupon to determine), it did not follow that the organizationwas not a labor organization within the meaning of theActor that it should be barred from acting ascollective-bargaining representative even if chosen as suchbargaining agent by the employees, on this type of thing,what the AFPS, if chosen as bargaining representative,might propose, the Employer could dispose by saying nayto price fixing and aye to working terms and conditions.Whether my sketch of the Employers' contention andthe rationale of the Regional Director's rejection of itembraces all the nuances is unimportant. What counts, atthis adjudicative level at least, is that the contention wasrejected,firstby the Regional Director in his threeseparate Decisions and Directions of Election, and then bythe Board in its denials of the respective Petitions forReview as raising no substantial issue. And so it wasdetermined that in respect to all of the petitions, theAFPS is a labor organization within the meaning of theAct and that an election was appropriate in each separateinstance.As stated, and as is not denied, these electionswere held, the AFPS polled a majority among theemployees of 24 of these Employers, and the Board issuedseparateCertificationsofRepresentative in respect toeachsuchEmployer,coveringtheunitseparatelydescribed in each Certification. And these are the 24Respondents in the consolidated case before us.IITHE COMPLAINT PROCEEDINGSA. ThePleadingsAfter the respective Certifications issued, the Union(i.e. theAFPS) sent letters, and in one instance a wire,requesting bargainingAll of these were totally ignored byRespondentsAs previously indicated, the Union filedchargesandon them the General Counsel filedcomplaints, separately against each Respondent, allegingrefusaltobargain in violation of 8(a)(5) and (1).Respondents,by their counsel, correspondingly filedseparate answers The answers, in each separate instance,admitted the jurisdictional allegations, the appropriatenessof the respective bargaining units, the majority polled bytheUnion in respect to each, and the issuance of therespective CertificationAs also stated, the answers deniednevertheless that theUnion was the legal bargainingrepresentative, because the respective Certifications wereinvalid "for each and all of the reasons asserted in therepresentation proceedings." There is no claim that thereisnewly discovered evidence on this issue, and all partiesagree that the Trial Examiner is bound by the rulings andthe Certifications in the representation proceedings Thedenial by Respondent in each such instance is merely topreserveRespondent'spositiononultimatereview,-namely, that the Union's purpose was to effectuate aprice-fixing agreement among the auto dealers in the area.B TheFailureand RefusalTo BargainThe above is essentially the basis also on whichRespondents respectively deny the allegations made, ineach separate complaint, that theUnion requestedbargaining and Respondents have failed and refused tobargainThe requests for bargaining were addressed to theaforementionedBurns,executivesecretaryoftheEmployers' Association of Greater Chicago, with copies,as stated on the face of each request, by the notation, "ccAll dealers listed above," to every dealer in respect towhich a certification issued. The denial in each answerthat the Union requested bargaining is accompanied, asearlierstated,with the assertion (par. VIII in eachinstance)"that no demand for bargaining within theconfines of its certification, valid or invalid has been madeby the Union " The explanation for this assertion, asgiven by Respondents at the hearing before me, was thatby sending the succession of letters to Burns ofEmployers' Association, the Union thereby confirmed thepositionRespondents had asserted in the representationproceedings- that the Union had as its purpose aprice-fixing arrangement among the dealers in the Chicagoarea.But that position is premised on the very positionwhich was advanced to and rejected by the Board in therepresentation proceedings.'Respondents' counsel argue further that Burns ceasedto be the agent of Respondents as each Certificationissued, from which it follows (so counsel argue) that nobargaining request was sent to the Respondents. ButBurns of Employers' Association represented all of theEmployers in these representation proceedings from theoutset; and in all formal proceedings, including motions,decisions, and orders, he was consistently included amongthose notified. He therefore continued as agent at least forthe purpose of receiving the bargaining demand. Further,'The Board recentlypassed upon that same issue in a related situation inan unfair labor practice case SeeBorek Motor Sales, Inc .173NLRBNo 155 The complaintthere allegedthat the employerin that case(likewise a retail automobile dealer in theChicago area)had discharged asalesman in violationof Section 8(a)(3) and (1) for joiningand assistingtheChargingUnion (the AFPS, which thenhad been affiliated withanother union,but with whichithas sincedisaffiliated)The employer inthat case (representedby the samecounsel who appear for Respondentshere)asserted, among other things, that"the ChargingParty does notqualify asa labor organization under Section2(5)" and,in any event, that"the Board has an obligationto denythe use of its processes to theChargingPartybecause[it]allegedly intends to achieve its 'normallabor objectives'by conspiring with employers,in violation of the ShermanAct, to fix carprices "The Board stated-Assumingarguendo,as Respondent maintains,thatthe Charging Party'sproposedbargaining platform is a blueprintfor anunlawful puce-fixingconspiracy,any employerconfrontedwith such a bargaining proposalwouldbe free to rejectitand could not be compelled to do otherwiseMoreover,so far as the record shows,theCharging Party has notpredicatedits existenceon its ability to obtainthese allegedly unlawfulprice-fixing agreements fromemployers,ithas merely indicated that itconsiders such agreementsto be ameans, albeit a preferred one, ofsecuring employee benefits In view of these circumstances, we canperceiveno statutory justificationfor refusing to accord the ChargingParty recognitionas a labor organization under Section 2(5), and wethereforeaffirmthe Trial Examiner's finding in thisrespect. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe letters on their face,informed Burns and also thedealers by the copies sent to them as follows:Ifyou do not represent any of the above namedAutomobile Agencies, please notify us.In these circumstances, one would have expected thatBurns, or if not Burns, the dealers listed in the letters,would by such silence cause the Union to understand thatthe Employers'Association represented,or was at leastthe agent of, these Employers for receiving the letterscontaining the bargaining request illustrative of how adealer would normally respond on reading such a letter ifhe is not represented by Burns' Association was the actionof the one dealer listed in the letters,who was not amongthe 24 Respondents before us. That dealer, one NickeyChevrolet,Inc , was mentionedin the first of theletterssent by the Union, - the one sent July 2. The Union inthe July 2 letter listed 16 of the Respondents before us(To explain: by the end of June, Certifications were issuedin respect to 16 of the 24 dealers who are Respondentsbefore us (see attached Appendix A), while the remainderwere then awaiting processing of postelection matterspeculiar to them, which were ultimately resolved and arenot relevant here ) The Union's letter stated that when itreceived Certifications in respect to the balance, it wouldsend requests for bargaining in respect to them. On JulyI,Certifications were issued in respect to two more of thedealers (who are Respondents here), and the Union onJuly 5, sent a letter to Burns naming the dealers in thetwo additional Certifications, but otherwise identical withthe July 2 letter, including the "all Dealers listed above"notationBoth these letters askedthatbargainingcommence within 10 days On July 31, the Union againsent a letter to Burns, with "copy to all above Dealers." Itcalled attention to the failure to respond to its letters ofJuly 2 and 5, and again asked these dealers to bargainwith it. It again listed all the dealers in respect to which itreceived certificationsHowever, it did not list NickeyChevrolet, the one such dealer that is not among the 24Respondents before us The Union explained:Nickey Chevrolet has stated that they do not wish tohave your [Employers'] Associationrepresent them,therefore we shall assume that you do not representthem.So if the Employers that are Respondents before us didnot by the sense of the preceding letters understand thattheir prior silence reasonably conveyed to the Union thatthe Employers' Association represented them, the letter ofJuly 31, which told them of the response by NickeyChevrolet, which did not wish to be represented by Burns'Association, put them on notice that silence thereafterwould inescapably convey that Burns represented them orat the very least was their agent to whom to communicatethe bargaining request, of which each such Respondentwas in any event being informed by the copy separatelysent to it Indeed, every reasonable inference is that thetotal failure of the 24 Employers that are Respondentsbefore us to respond reflected a concerted understandingof that group that however the Union put it in theirletters,Respondents would not bargain at all until theultimate determination on review of the issue raised in therepresentationproceeding- namely, the claimedprice-fixingobjectiveof the Union. Reverting, for amoment, to the letters of July 2 and 5 (which, incombination,listed 18 of the Respondents)they stated,"Please be advised that the [Union] wishes to commencenegotiating for a contract in regard to rates of pay, hoursof work and other conditions of work and other conditionsof employment on behalf of all Automobile Salemenemployed at the following Automobile Agencies." Theletterof July 31, which stated that there had been noresponse to its letters of July 2 and 5, and which againasked Respondents to bargain, further stated:Our Union is sincere in trying to reach an agreementwith the Dealers where we have been certified as thebargaining agent. Our Union Would [sic] again like torequest that the following Dealers meet with us for thepurpose of bargaining in regards to hours of work, ratesof pay and other working conditions: [Naming them.]On August 16, the Union wrote Burns again with"copies to all Dealers concerned." It covered two subjects.As to the first subject, the Union stated*The Union would like to offer a suggestion as to howthe negotiations could be handled, in order to shortenthe number of meetings that will be needed before anagreement is reached. We think that if you were to holdthe first bargaining session on a group bases[sic] andlet the Union give you a proposal to cover all theAutomobile Dealers where we have been certified, thenthismight shorten the negotiations considerable[sic] ifafter the first meeting on the group basis, you decidethat you do not want to continue bargaining as a group,and the Dealers you represent would rather continue ona individual negotiating course, it would be theirs andyour privilege[sic] to discontinue the group negotiationsand continue on a individual basis as you and I bothknow is their right under the law. We beleive [sic] thatwe could work out a proposal at such a groupbargaining session that would be satisfactory to all.Aftergeting[sic]some clarificationsfrom theAutomobile Dealers as to some of their present workingconditions, we would at that time present you with aproposal covering rates of pay, hours of work and otherworking conditions.Thesecondsubjectconcernedthesettlementnegotiations of a strike at Thompson Chevrolet, Inc., oneof the Respondents herein. The certification in respect tothatRespondent was one of the earliest issued (seeattachedAppendix A), and so it is among the dealerslisted in the letter of July 2 and again in the one sent bythe Union on July 31 In the letter sent on August 16, theUnion,after suggesting"how the negotiations could behandled," further stated,At a bargaing [sic] session set up to settle theThompsonChevrolet,strike,you stated that theEmployers group didn't know just what they wanted todo about bargaining yet, and it might be some time,because your counsel Mr George Christensen wanted tomake a test case of the price fixing scheme he has beenharping about for so long, without any results. Youstated that you thought after we filed charges forrefusal to bargain that, then this would be his defense.If this is your plans I believe you are leading yourclientsdown a long lonsome[sic]road, as we havenevermade any demands on you that had anyresemblance to any price fixing demands. I believe thissort of action would create an undue hardship on theAutomobileDealers running totheN L.R.B forhearings and producing records ect. [sic], this would bea futile effort on your part.There too, as stated, the Union sent "copies to allDealers concerned,"and so the letter of August 16 put allof these Respondents on notice to the effect that Burns, innegotiating the settlement of a strike among one of theirnumber,also discussed and was speaking for all of them SCHMERLER FORD, INC.537in regard to the bargaining request.After August 16, request for bargaining were then sentto theremainingfew Respondents as certifications issued.See attached Appendix A. These were a letter sent August17,a telegram issued on September 18, and finally, aletter sent on October 7. This completed the bargainingrequestsmade to all 24 Respondents. As stated, supra,footnote 1, the Union filed charges against the separateRespondents, from August 20 through October 14, withcorresponding complaints issued by the General Counselfrom September 27 through October 18. The complaintsfollowed the same sequence of paragraphs in respect toeach subject covered (i.e., the commerce allegation, theunit,theelection,thecertifications,thebargainingrequests,and the refusal). The answers (filed fromOctober 10 through 29), respectively followed the samesequence as the complaints. As noted, the answer in eachinstance (par. VIII), denies the allegation in correspondingparagraph VIII of the complaint that the Union on thedate or dates there applicable requested Respondent tobargain.Along with that denial, the answer in eachinstance asserts that "the Union made no demand forbargaining within the confines of its certification, valid orinvalid."The Union thereupon, on November 12, wrote again.This time the Union listed all 24 Respondents, along withtheirrespectiveCA numbers, and addressed thebargaining request to both Burns and Attorney George B.Christensenwith"copiestoallaboveAutomobileDealers" (i.e., all the Respondents). On motion of theGeneral Counsel at the hearing before me, the complaintin each instance (par. VIII) was amended to include therequest sent on November 12, in addition to the dates ofthe prior requests as set forth in paragraph VIII of eachcomplaint.On motion of the Respondents, paragraphVIII of the answer in each instance was correspondinglyamended to embrace also the request sent on November12.C. Findings and ConclusionsWithoutlaboringthematterfurther,thecorrespondence leaves no question but that the Union dulyrequested each Respondent to bargain collectively with itas the exclusive bargaining representative of the employeesin the unit of employees described in the Certificationapplicable to such Respondent (which unit is restated inpar.V of the respective complaints in each instance). Imake this finding quite independently and without regardto the testimony of Secretary-Treasurer Griffith of theUnion, at the hearing, which confirms as the fact whatwould be the normal inference from the kind of silence bytheRespondents which had an eloquence of its own -that Burns was indeed the agent of these dealers at leastfor receiving bargaining demands. At all events, it ishereby found, in respect to each Respondent, in the samemanner and with the same intent, force and effect as ifeach said Respondent were the sole Respondent at aseparate hearing, as follows:(a)Respondent in each instance is a retail automobiledealer in the Greater Chicago areain Illinois,has a grossannual revenue of at least $500,000 and annually sells anddistributes at least $100,000 of its products outside theState of Illinois, and is engaged in commerce within themeaningof the Act.(b) The employees of said Respondent, consisting of itssalesmen(and excluding such other persons as are statedin the Certification of Representative to be thus excluded)constituteanappropriatebargainingunitwithin themeaning of Section 9(b) of the Act.(c)The Union is a labor organization within themeaning of the Act.(d)At an election by secret ballot preceding saidCertification, a majority of the eligible employees in saidunit designated the Union as the bargaining representativeof the employees in said unit.(e)Pursuant to the results of said election, the Boardon the date stated in the Certification, and as also appearsin the attached Appendix A, issued a Certification ofRepresentative to the Union to the effect that the Unionis the exclusive bargaining representative of the employeesin said unit.(1)At all times from the date of said Certification, theUnionhasbeenandhasremained the exclusiverepresentativeof said employees for the purpose ofcollective bargaining in respect to wages, hours, and termsand conditions of work within the meaning of Section 9(a)of the Act.(g)The Union, since on or about the dates stated inparagraph VIII of the complaint, as amended, has dulyrequested the Respondent to bargain with it as exclusivebargaining representative pursuant to said Certification.(h)SaidRespondent has failed and refused andcontinues to fail and refuse to bargain collectively with theUnion, thereby violating Section 8(a)(5) and (1) of theAct.111.REMEDYItwill be recommended that an order issue requiringeach Respondent to cease and desist from its refusal tobargainwiththeUnion in accordance with theCertification of Representative issued in respect to it, andaffirmativelydirectingsaidRespondent to bargaincollectivelywith the Union with respect to rates of pay,wages, hours of employment, and other conditions ofemployment of the employees in the unit described in saidCertification. Since the Union has already duly requestedsuch bargaining of the respective Respondents, it wouldseem supererogatory to repeat the request still anothertime.However, to make assurance doubly sure, therequirement to bargain will include the direction thatRespondent bargain "on request." Unless any Respondentshall indicate to the contrary, a letter addressed to BurnsofEmployers'AssociationortocounselfortheRespondents, or both, naming said Respondents, withcopies to each, shall be deemed to have the same intent,force and effect as if separately addressed and sent to eachsuch Respondent individually, in the same manner as thecommunications heretofore sent have been held andconstrued to have the same intent, force and effect as ifdirectly sent to each such Respondent individually. ShouldtheUnion nevertheless send a letter to each suchRespondent invidiually, it shall be deemed as simplymaking assurance doubly sure without affecting thevalidityand intent of the kind of communicationtheretofore sent, in which bargaining was requested, andhas been held to have had the same intent, force andintent of a request separately sent in each instance.The notice to be posted by each Respondent will beexemplified by Appendix B, which sets forth the notice tobe posted by the Respondent, whose name happens to bepilotname in this consolidated proceeding (namely,Schmerler Ford, Inc.). Each Respondent shall post a likenotice in its name, which sets forth the unit in theCertification of Representative issued in respect to it. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe written notice to the Regional Director, statingwhat steps Respondent has taken to comply with theOrder, may be sent individually, or in a joint letter, or ina letter by the attorneys and/or agents of Respondents asa group. A joint letter or a letter by the attorneys and/oragents will be construed as merely intended to save thetime, paper, and postage that would be involved if aseparate notice were sent by each Respondent individuallyto the Regional Director.For purposes of determining the effective period ofdurationofthecertification,theinitialyearofcertification shall be deemed to begin on the date eachRespondent, respectively, commences to bargain in goodfaithwith the Union as the recognized bargainingrepresentative in the said appropriate unit.`Upon the foregoing findings and conclusions and theentire record in the case, and pursuant to Section 10(c) ofthe Act, I recommend the Board issue the following:ORDEREach Respondent herein, with the same intent, forceand effect as if in a separate case and in a separate orderindividually issued in respect to it, shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmericanFederation of Professional Salesmen as the exclusivecollective-bargaining representative in the appropriate unitas stated in the Certification of Representative issued to itand restated in paragraph V of the complaint issued inrespectto it (of which the unit described in theCertificationissued inrespect to Schmerler Ford, Ford,Inc., is typical, and allowing for such variance therefromasmay appear in the Certifications issued respectively tothe other Respondents) as follows:All automobile and truck salesmen employed at theEmployer's [naming the Respondent's particular city],Illinois, location, excluding office and plant clericals,automobilemechanics,semi-skilledhelp,partsdepartment employees, guards and supervisors asdefined in the Act and all other employees.(b)Interferingwith the efforts of said Union tonegotiatefororrepresenttheemployees in theappropriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request (see the section of this Decisionentitled "Remedy"), bargain collectively with AmericanFederation of Professional Salesmen, as the exclusiverepresentative of the employees in the said unit, withrespect to rates of pay, wages, hours of work, and otherterms and conditions of employment, and embody in asigned agreement any understanding reached.(b) Post at its premises or establishment copies of theattached notice marked "Appendix B," allowing in eachseparate instance for the name of the Respondent and theunitasdefined in the Certification of Representativeissued in respect to it.' Copies of said notice, on formsprovided by the Regional Director for Region 13, afterbeing duly signed by an authorized representative of theRespondent,shallbepostedbytheRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the said Regional Director, in writing (seethe section of this Decision entitled "Remedy"), within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith!The purpose of thisprovision is to ensure that the employees in the saidunit will be accordedthe services of their selected'bargaining agent for theperiod provided by law.SeeMar-JacPoultry Company, Inc.,136 NLRB785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd.328 F.2d 600 (C.A.5);BurnettConstructionCompany,149 NLRB 1419,1421, cnfd. 350 F.2d 57 (C.A. 10);ThompsonMachine& Tool Corp.,172NLRB No. 193, fn. 1.'In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrderisenforced by a decree of a United StatesCourt of Appealsthe words"A Decree oftheUnited States Court ofAppealsEnforcinganOrder"shallbe substituted for the words "ADecision and Order."'In the event that this RecommendedOrderisadopted by the Board,thisprovision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what stepsRespondents has takento complyherewith."APPENDIX ARespondentNumber inComplaintCaseNumber inRC CaseExhibit numberof Copy ofCertificationDate ofCertificationSchmerler Ford, Inc.13-CA-859813-RC-11476G. C. Exh.5(a)6/5/68Jim Aikey Ford, Inc.13-CA-86001153513(a)7/1/68Allegra Ford, Inc.13-CA-8627114289(a)6/27/68Allen Chevrolet, Inc.13-CA-8628114555(a)6/7/68BergiChevroletSales, Inc.13-CA-8629114725(c)6/7/68FergusFord, Inc.13-CA-86301153113(b)6/27/68CharlesR. Hearn, Inc.13-CA-8631114225(d)6/5/68 SCHMERLER FORD, INC.539MacKaye Motors, Inc13-CA-8632114185(f)6/5/68McAnary Ford, Inc.13-CA8633114295(g)6/5/68Mont Clare Motor Sales, Inc.13-CA-8634114385(h)6/5/68Nielsen Chevrolet, Inc13-CA8635114715(i)6/6/68Oak Park Dodge, Inc.13-CA-86361151713(c)6/25/68O'Connell Chev , Inc.13-CA8637114415(e)6/7/68Jack O'Donnell Chevrolet, Inc13-CA-86381144613(d)6/27/68George C Poole, Inc13-CA-86391152713(e)6/25/68Suburban Buick Co , Inc13-CA-8640114409(b)6/27/68Thompson Chevrolet, Inc.13-CA-86411139550)6/6/68Bartell Motor Company, Inc.13-CA-8669114195(k)8/5/68Norwood Motors, Inc13-CA-86701154313(f)7/1/68West Gate, Lincoln-Mercury, Inc13-CA-8671114365(1)8/16/68Ridge Motors, Inc.13-CA-86721152113(g)8/28/68Scudder Buick, Inc.13-CA-8673114995(m)8/16/68Nelsen-Hirschberg, Inc13-CA-8715113965(n)10/1/68Z. Frank Chevrolet, Inc13-CA-8716114449(c)9/13/68APPENDIX B*NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTrefuse to bargain collectively withAmerican Federation of Professional Salesmen as theexclusive bargaining representative of all our employeesin the following appropriate unit:*All automobile and truck salesmen employed at theEmployer's Bensenville,Illinois location,excludingofficeand plant clericals,automobilemechanics,semi-skilled help, parts department employees,guardsand supervisors as defined in the Act and all otheremployees.WE WILL NOTinterfere with the efforts of said Unionto negotiate for or represent the employees in theappropriate unit as the exclusive collective-bargainingrepresentativeWE WILL bargain collectively with the Union as theexclusive representative of the employees, and if anunderstanding is reached we will sign a contract withthe UnionSCHMERLER FORD, INC*(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearborn Street,Chicago, Illinois 60604,Telephone312-828-7572.*Typical notice by each Respondent,the name and the unit to correspondto the one in the Certification of Representative issued in respect to it